             Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 1 of 11



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Fox Rothschild LLP
 2 Constellation Place

 3 10250 Constellation Blvd., Suite 900
   Los Angeles, CA 90067
 4 Tel.: (310) 598-4150
   Fax: (310) 556-9828
 5 lbandlow@foxrothschild.com

 6
   Attorneys for Plaintiff
 7 Strike 3 Holdings, LLC

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                                   )
                                                     ) Case Number: 3:18-cv-01219-EMC
11 STRIKE 3 HOLDINGS, LLC                            )
12                                                   ) JOINT CASE MANAGEMENT
            Plaintiff(s),                            ) STATEMENT & [PROPOSED] ORDER
13                                                   )
                                                     )
14          vs.                                      )
                                                     )
15 JOHN DOE SUBSCRIBER ASSIGNED IP                   )
16 ADDRESS 73.241.236.145                            )
                                                     )
17          Defendant(s).                            )
                                                     )
18

19
            The parties to the above-entitled action jointly submit this JOINT CASE
20
     MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for
21
     All Judges of the Northern District of California and Civil Local Rule 16-9.
22
        1. Jurisdiction & Service
23
            This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331
24
     (district courts having subject matter jurisdiction over matters dealing with a federal question)
25
     and 28 U.S.C. § 1338 (district courts having subject matter jurisdiction over matters dealing
26
     with patents, copyrights, and trademarks). No issues regarding personal jurisdiction or venue
27
     exist. No parties remain to be served.
28
                                                      1

                             Joint Case Management Statement & [Proposed] Order
            Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 2 of 11



 1      2. Facts
 2          Plaintiff has sued Defendant for direct copyright infringement of twenty-nine (29)
 3 copyrighted movies, pursuant to 17 U.S.C. §§ 106 & 501, based on allegations of Defendant’s

 4 illegal downloading and distributing of Plaintiff’s works through the BitTorrent Network. The

 5 ISP Comcast Cable was able to identify Defendant’s wife as the subscriber of IP address

 6 73.241.236.145 and Plaintiff subsequently determined that discovery will likely show that

 7 Defendant is the infringer. Defendant denies downloading, copying or distributing the movies,

 8 or any of them; and denies (due to lack of knowledge) that Plaintiff owns any enforceable rights

 9 in the movies.

10      3. Legal Issues
11          Plaintiff is asserting claims for direct copyright infringement against Defendant for
12 downloading and distributing its films on the Internet. Plaintiff alleges that Defendant infringed

13 29 of its motion pictures through the BitTorrent network. As for Defendant’s statement below

14 regarding Cobbler, it reflects a profoundly incorrect reading and understanding of that decision.

15          Defendant denies that Plaintiff has stated a cognizable claim under recent binding, on-
16 point Ninth Circuit authority, Cobbler Nevada LLC v. Gonzales, 17-35041 decided 27 August

17 2018 (after Defendant was obliged to file his answer). Defendant expects to file a motion under

18 Fed. R. Civ. P. 12(c) for judgment on the pleadings in view of Plaintiff’s acknowledgement that

19 it merely believes “discovery will likely show” infringement, and the insufficiency of such a

20 belief in stating a claim in this Court.

21      4. Motions
22          On March 1, 2018, Plaintiff filed an Ex Parte Application For Leave To Serve A Third
23 Party Subpoena Prior To A Rule 26(f) Conference. The Court granted this motion. Dkt. No. 7.

24 Plaintiff filed an Ex Parte Administrative Motion to File Under Seal First Amended Complaint

25 And Proposed Summons And For An Extension of The Limited Protective Order filed. This too,

26 was granted. Dkt. 14. Plaintiff also filed an Ex Parte Application For Extension Of Time Within

27 Which To Effectuate Service On John Doe Defendant. This motion was granted. Plaintiff filed

28 a Motion to Dismiss Cross-Claim. And, Defendant filed a Motion for Extension of Time to File
                                                     2

                            Joint Case Management Statement & [Proposed] Order
            Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 3 of 11



 1 Response/Reply to Plaintiff’s Motion to Dismiss Cross-Claim. On September 6, 2018, Plaintiff

 2 executed a Covenant Not To Sue Cross-Plaintiff. And on September 7, 2018, in light of

 3 Plaintiff’s Covenant Not to Sue, Cross-Plaintiff filed a Notice of Voluntary Dismissal of Cross-

 4 Claim for Declaratory Judgment. Accordingly, at this time, the only pending motions are

 5 Plaintiff’s Motion to Dismiss Cross-Claim and Defendant’s Motion for Extension of Time to

 6 File Response/Reply to Plaintiff’s Motion to Dismiss Cross-Claim. However, both Motions are

 7 now moot.

 8      5. Amendment of Pleadings
 9          If needed, the parties will file motions to amends the pleadings and add parties on or
10 before December 26, 2018.

11      6. Evidence Preservation
12          Plaintiff anticipates that the claims or defenses in this matter will involve the production
13 and examination of Electronically Stored Information (“ESI”). The parties agree that their

14 preservation obligations arise independently in law and equity, and do not require the entry of

15 any order preserving documents and things from destruction or alteration. Plaintiff’s position is

16 that Defendant must preserve, and must immediately take efforts to prevent the destruction,

17 expiration, deletion, overwriting, concealment, or modification (even if such data would

18 otherwise expire, be deleted or overwritten, concealed, or modified in the normal course of

19 business, including through the termination of user accounts) of ESI reasonably related to this

20 litigation in Defendant’s possession, custody, or control. In light of the allegations of direct

21 copyright infringement through the use of BitTorrent (a software which can easily be used on

22 various electronic devices), Plaintiff’s position is that the following must be preserved:

23              •   Defendant’s laptops, desktops, tablets, mobile phones, external storage devices,
24                  portable hard drives, external hard drives, Network Attached Storage, USB
25                  (thumb) drives, and any other device which can be used to connect to the
26                  internet, download media files, or store electronic data (collectively, “Hard
27                  Drives”). Defendant can achieve preservation by retaining an expert to create
28                  forensically sound images of Defendant’s Hard Drives or, in the alternative, not
                                                     3

                            Joint Case Management Statement & [Proposed] Order
            Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 4 of 11



 1                 turn on, use, or alter his computer hard drives until after an expert creates a
 2                 forensically sound image of each Hard Drive. This prohibition should include,
 3                 but is not limited to, engaging in any of the following activities: (1) deleting any
 4                 data within any of Defendant’s Hard Drives; (2) using data shredding,
 5                 overwriting, or wiping applications; (3) defragmenting any Hard Drives; (4)
 6                 replacing drives; (5) compressing a Hard Drive; (6) deleting internet cookies; (7)
 7                 deleting browser history and favorites; (8) running any “disk clean-up”
 8                 processes; (9) installing and uninstalling software on any Hard Drive; (10)
 9                 updating an operating system on any Hard Drive; and/or (11) taking any actions
10                 inconsistent with Defendant’s ESI preservation obligations. To the best of
11                 Plaintiff’s knowledge, the cost of imaging a hard drive ranges between $600-
12                 $1000 per device;
13             •   All contents on any third-party cloud storage services used in Defendant’s
14                 residence, such as: Amazon Cloud Drive, Apple iCloud, DropBox, Google
15                 Drive, MediaFire, Mega, Microsoft SkyDrive, OneDrive, SpiderOak, and
16                 Ubuntu One; and
17             •   Defendant’s modem and router used in his home during the period of recorded
18                 infringement.
19             •   All emails, notifications, or correspondence from Defendant’s Internet Service
20                 Provider (“ISP”) to Defendant regarding copyright infringement occurring on
21                 Defendant’s internet account. This includes emails, notifications, or
22                 correspondence sent to Defendant pursuant to, what was previously known as,
23                 the ISP’s Copyright Alert System (“CAS”), and the Digital Millennium
24                 Copyright Act (“DMCA”).
25          In discovery, Plaintiff will be requesting complete forensically sound copies of
26 Defendant’s Hard Drives. Plaintiff’s position is that the forensically sound images should be

27 created by a computer professional or Plaintiff’s expert and produced in EnCase .E01 file or

28 RAW image format. It is Plaintiff’s position that Defendant is responsible for the cost of
                                                     4

                            Joint Case Management Statement & [Proposed] Order
            Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 5 of 11



 1 duplicating the Hard Drives. Plaintiff will however agree to pay the cost of Hard Drive

 2 examination. If examination of Defendant’s Hard Drives reveals evidence of spoliation,

 3 examination may further include the restoration or recovery of deleted files or fragments.

 4 Nothing in this plan precludes Plaintiff from an award of costs should it succeed at trial.

 5          Defendant acknowledges his obligation to preserve relevant evidence, including
 6 computer data, and has taken steps to do so. He denies that Plaintiff’s extensive discovery

 7 proposed above is appropriate in view of the scope and purpose of the rules governing such, and

 8 in view of the nature of the rights at issue in this action. In particular, Defendant will oppose

 9 Plaintiff’s attempt to obtain full copies of all of his “laptops, desktops, tablets, mobile phones,

10 external storage devices, portable hard drives, external hard drives, Network Attached Storage,

11 USB (thumb) drives, and any other device which can be used to connect to the internet,

12 download media files, or store electronic data (collectively, “Hard Drives”)” as well as “[a]ll

13 contents on any third-party cloud storage services.” Such intrusive discovery is not warranted,

14 and is intended to intimidate Defendant, particularly in view of the prurient nature of the

15 material alleged to have been copied.

16          Plaintiff will be producing: (a) PCAPs; (b) .torrent files; (c) control copies of the
17 copyrighted works which correlate to each of the infringing files downloaded and distributed by

18 Defendant; (d) Additional Evidence of Third-Party downloads; (e) the infringing copies (as

19 distributed by Defendant) of each copyrighted work; (f) capture log file. The PCAPs, .torrent

20 files, the infringing copies, and control copies will be produced in their native format and sent to

21 defense counsel on a USB drive or through access to a cloud-based account. All other

22 documents will be produced in readable form, either in excel (.xls) or PDF form.

23      7. Disclosures
24          The parties have not exchanged the information required by Fed. R. Civ. P. 26(a)(1) but
25 will do so by no later than December 19, 2018.

26      8. Discovery
27          Plaintiff: To date, the only discovery taken is Plaintiff subpoena to the ISP for the
28 production of subscriber’s identifying information. Plaintiff will seek additional discovery with
                                                      5

                            Joint Case Management Statement & [Proposed] Order
            Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 6 of 11



 1 respect to all allegations contained in the Complaint and any amendments thereto, and

 2 Defendant’s Answer and Affirmative Defenses. Plaintiff will request a copy of Defendant’s

 3 hard drives and information pertaining to the wireless Internet and router at his residence. This

 4 will enable Plaintiff to determine who may have had access to his Internet and whether the

 5 infringing files, or other files relating to the BitTorrent network, are on Defendant’s computer

 6 devices. Plaintiff will also seek additional discovery from the Internet Service Provider for any

 7 copyright notices that Defendant may have received during the time of infringement, along with

 8 any other IP addresses Defendant may have been assigned. Plaintiff will seek third party

 9 discovery from other copyright holders that may have sent notices concerning Defendant’s IP

10 address as well.

11          Defendant expects to request the PCAP files that Plaintiff mentions, as well as all
12 written documentation relating to the registration, ownership and licensing of the movies.

13 Defendant will seek to obtain the computer programs which allegedly collected the network

14 evidence of downloading, as well as evidence that would show cotemporaneous interactions

15 between a computer using Defendant’s IP address and other computers which participated in the

16 same BitTorrent activity. Finally, Defendant will request subpoenas, subpoena returns, and

17 copies of all correspondence between other individuals accused of downloading the movies

18 within several days of the days during which Defendant is accused, as these other individuals

19 may be jointly and severally liable, may have satisfied Plaintiff’s maximum recovery through

20 their payments, or may have otherwise settled Plaintiff’s claims in a way that relieves

21 Defendant of any liability to which he would otherwise be exposed.

22      9. Class Actions
23          Not Applicable.
24      10. Related Cases
25          There are no related cases.
26      11. Relief
27      Plaintiff: In its Complaint, Plaintiff requests that the Court: (A) Permanently enjoin
28 Defendant from continuing to infringe Plaintiff’s copyrighted Works; (B) Order that Defendant
                                                    6

                            Joint Case Management Statement & [Proposed] Order
            Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 7 of 11



 1 delete and permanently remove the digital media files relating to Plaintiff’s Works from each of

 2 the computers under Defendant’s possession, custody or control; (C) Order that Defendant

 3 delete and permanently remove the infringing copies of the Works Defendant has on computers

 4 under Defendant’s possession, custody or control; (D) Award Plaintiff statutory damages per

 5 infringed work pursuant to 17 U.S.C. § 504(a) and (c); (E) Award Plaintiff its reasonable

 6 attorneys’ fees and costs pursuant to 17 U.S.C. § 505; and (F) Grant Plaintiff any other and

 7 further relief this Court deems just and proper. Plaintiff alleges that Defendant infringed

 8 twenty-nine (29) of its copyrighted works. If liability is established, pursuant to 17 U.S.C. §

 9 504(a) and (c), Plaintiff is entitled to “a sum of not less than $750[,]” “to a sum of not more than

10 $150,000” for each work infringed.

11 Defendant:

12          Defendant will seek his costs and reasonable attorney fees under 17 U.S.C. § 505, as
13 these fees are equally available to a prevailing defendant.

14      12. Settlement and ADR
15          The parties will discuss the possibility of settlement in this case. If a settlement is
16 reached, the parties will promptly notify the Court of such.

17 The Parties both agree to Early Neutral Evaluation (ENE) (ADR L.R. 5)

18      13. Consent to Magistrate Judge For All Purposes
19          Plaintiff consents to have a United States Magistrate judge conduct all further
20 proceedings in this case, including trial and entry of final judgment.

21 Defendant does not consent to have a United States Magistrate judge conduct all further

22 proceedings in this case, including trial and entry of final judgment.

23      14. Other References
24          None.
25      15. Narrowing of Issues
26          None.
27      16. Expedited Trial Procedure
28          Plaintiff does not believe that this matter is appropriate for expedited trial procedure.
                                                      7

                            Joint Case Management Statement & [Proposed] Order
             Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 8 of 11



 1       17. Scheduling
 2          Completion of initial ADR Session: The presumptive deadline (90 days from the date of
 3 the order referring the case to ADR).

 4          Plaintiff’s Expert Reports Due on: May 13, 2019
 5          Defendant’s Expert Reports due on: June 12, 2019
 6          Deadline for Expert Depositions: July 12, 2019
 7          Completion of All Discovery: August 12, 2019
 8          Dispositive Motions will be filed no later than thirty [30] days after the close of
 9 discovery.

10          Pre-Trial Conference: October 14, 2019
11          TRIAL: November 12, 2019
12       18. Trial
13          Plaintiff requested a trial by jury and anticipates that the length of trial will be 3 days.
14       19. Disclosure of Non-party Interested Entities or Persons
15          Plaintiff has filed its Certificate of Interested Entities or Person. Dkt. No 2. Pursuant to
16 Civil L.R. 3-15, the following listed persons, associations of persons, firms, partnerships,

17 corporations or other entities (i) have a financial interest in the subject matter in controversy or

18 in a party to the proceeding, or (ii) have a nonfinancial interest in that subject matter or in a

19 party that could be substantially affected by the outcome of this proceeding: (1) Strike 3

20 Holdings, LLC - Plaintiff; financial interest; (2) General Media Systems, LLC – owner of

21 Plaintiff, Strike 3 Holdings, LLC.; financial interest; and (3) John Doe - Defendant; financial

22 interest.

23       20. Professional Conduct
24          All attorneys of record for the parties have reviewed the Guidelines for Professional
25 Conduct for the Northern District of California.

26       21. Other
27          None.
28 ///
                                                       8

                             Joint Case Management Statement & [Proposed] Order
            Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 9 of 11



 1 Dated: December 5, 2018                          Respectfully Submitted,
 2
     FOX ROTHSCHILD LLP                                    MERSENNE LAW
 3
     /s/ Lincoln D. Bandlow                                /s/ David H. Madden
 4   Lincoln D. Bandlow, Esq. (CA #170449)                 David H. Madden, Esq. (CA #226657)
     10250 Constellation Blvd., Suite 900                  9600 S.W. Oak Street
 5   Los Angeles, CA 90067                                 Suite 500
     Tel.: (310) 598-4150                                  Tigard, Oregon 97223
 6   Fax: (310) 556-9828                                   dhm@mersenne.com
     lbandlow@foxrothschild.com                            (503)679-1671
 7
     Attorneys for Plaintiff                               Attorneys for Defendant
 8

 9

10                             ATTESTATION OF E-FILED SIGNATURES

11          I, Lincoln D. Bandlow, am the ECF user whose ID and password are being used to file

12 this JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER. In

13 compliance with Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in this filing has

14 been obtain from David H. Madden.

15
     Dated: December 5, 2018                                 /s/ Lincoln D. Bandlow
16                                                           Lincoln D. Bandlow
17

18

19

20

21

22

23

24

25

26

27

28
                                                       9

                               Joint Case Management Statement & [Proposed] Order
           Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 10 of 11



 1                                CASE MANAGEMENT ORDER
 2          The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

 3 approved as the Case Management Order for this case and all parties shall comply with its

 4 provisions. [In addition, the Court makes the further orders stated below:]

 5

 6
     IT IS SO ORDERED.
 7

 8
     Dated: _________________
 9                                               Hon. Edward M. Chen
10                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   10

                           Joint Case Management Statement & [Proposed] Order
            Case 3:18-cv-01219-EMC Document 36 Filed 12/05/18 Page 11 of 11



                                    CERTIFICATE OF SERVICE
 1
            I, hereby certify under penalty of perjury under the laws of the United States that a true
 2
     and correct copy of the above and foregoing document has been served on December 5, 2018 to
 3
     all counsel of record who are deemed to have consented to electronic service via the Court’s
 4
     ECF system per Civil Local Rule 5-1.
 5

 6 Dated: December 5, 2018                                /s/ Lincoln D. Bandlow
                                                          Lincoln D. Bandlow
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    11

                            Joint Case Management Statement & [Proposed] Order
